UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8063


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MICHAEL SCATES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:98-cr-00087-REP-1; 3:12-cv-00761-REP)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Michael Scates, Appellant Pro Se.    Stephen Wiley Miller,
Assistant United States Attorney, Noelle Dalrymple, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Michael         Scates       seeks    to     appeal       the    district

court’s     order       construing         his       “Motion       to      Correct       Criminal

Judgment” as a successive 28 U.S.C.A. § 2255 (West Supp. 2012)

motion, and dismissing it on that basis.                                 The order is not

appealable       unless        a    circuit          justice       or      judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability           will     not      issue         absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating          that    reasonable            jurists       would      find      that     the

district       court’s       assessment     of        the    constitutional             claims    is

debatable      or     wrong.        Slack     v.      McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion      states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Scates has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with     oral       argument      because        the      facts         and     legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3